             Case 20-10940-LSS   Doc 150-1   Filed 05/20/20   Page 1 of 2


                                   EXHIBIT 1

                           Rejected Real Property Lease




26414275.3
                   Case 20-10940-LSS     Doc 150-1     Filed 05/20/20   Page 2 of 2




      Landlord / Counterparty             Leased Premises                      Description

 255 S. King Street Tennant LLC   255 S. King Street                Office Lease, and any amendments
 (WeWork)                         Seattle, WA 98101                 thereto




26414275.3
